Title: From Abigail Smith Adams to Thomas Boylston Adams, 7 November 1802
From: Adams, Abigail Smith
To: Adams, Thomas Boylston



My dear Thomas
Quincy Nov’br 7th 1802—

I received your Letter after your return in october to the city. I had written to you as soon as I supposed it probable you had returnd. The Letter I presume reachd you, soon after you wrote to me: I am glad to find your Health improved by your excursion I cannot however but repeat my apprehensions that you are not planted in a soil to flourish, to obtain reputation, honour or profit: I regret that you did not determine to try your lot in this place when you last visited us. a Son of col. Thayers has opend an office in this Town about a Year since, and has a considerable share of Buisness; whether enough to support him I cannot say. I know you feel reluctant at the thought of quitting a place where you had determined to Spend your days, and I know there are other objections resting in your mind against sitting down here which also have their due weight with me; but which we neither of us chuse to write upon, If you wish to become a Farmer, the cultivator of the Soil, in an other year you may have an opportunity. Your Father is going to build a House and Barn upon the lower Farm which belonged to our late uncle Quincy and it is in a situation where Salt works may be establishd I presume to much advantage and profit, so that you may Join your stock with your Father and Brother, and become a manufacturer by all means keep up your Spirits. If you cannot make your profession support you where you are, quit it, and try some other buisness—
You will learn how the Elections have terminated in this State, to the Supineness of the federalists, and there confidence in their Strength the loss of their candidate is wholy oweing, not to my. I regret it not as you will know for not a Jacobin is more sincerely rejoiced than I am. he will be spared a load of abuse and revileing which he must have endured without the smallest prospect of serving his country.—I am Sorry col. Pickering lost his Election. I would have rejoiced that he might have obtaind it, for the pleasureable sensations it would have given the Jacobins to have had him continually before their Eyes—I cannot avoid thinking that we are a degraded people.—
Your Friend mr White has made us a visit. I was very glad to see him, tho unfortunately that day I was very sick;
Our Friends here are all well—Our venerable uncle Thaxter dyed about a Month Since. He has been almost helpless for these two years past.—Your Brother is here keeping Sunday with us, which is a great pleasure to us Gorge begins to talk and is a Beautiful Boy—Mrs. Adams is very delicate in her constitution and I fear will never be any otherways—Susan grows a fine Girl I keep her at School at Milton with Mrs Cranch who keeps a Boarding School.
Brisler wrote to our Baker a Month since requesting him to send me two Barrels of his best flower. I have not heard a word Since. I wish you to apply to him immediatly and desire him to send me four which will last me till Spring, if he has shipt two he may by the next vessel send me two more—I cannot get any like his and I am too dainty now to use any other—I want it as soon as he can Send it—
My kind regards to all my old Friends / Your affectionate Mother
Abigail Adams